

116 HR 7159 IH: Crisis Care Improvement and Suicide Prevention Act of 2020
U.S. House of Representatives
2020-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7159IN THE HOUSE OF REPRESENTATIVESJune 11, 2020Mrs. Bustos (for herself and Ms. Wild) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Community Mental Health Service Block Grant to authorize a set-aside for crisis care services, and for other purposes.1.Short titleThis Act may be cited as the Crisis Care Improvement and Suicide Prevention Act of 2020.2.Findings and sense of Congress(a)FindingsCongress finds the following:(1)Fragmentation of mental health services and limited access to crisis services complicates and elongates mental health patient stays in emergency departments and under the custody of law enforcement.(2)Emergency departments and the criminal justice system do not have the capacity with existing resources and health care professional shortages to address the needs of the rapidly growing number of individuals with mental health conditions, increasing the risk of adverse patient outcomes.(3)In 2017, 150,000 individuals in the United States died from alcohol and drug-induced fatalities and suicides. Nearly 1/3, or more than 47,000 were suicides.(4)From 2016 to 2018, more than 1/4 of hospital emergency department frequent users in Illinois were patients with presenting or underlying mental health conditions, underscoring the need for additional funding, continued access to real-time care and connection to long-term treatment options.(5)Fifteen percent of men and 30 percent of women in custody of county jails have severe mental illnesses.(6)Use of appropriate crisis facilities and interventions in Maricopa County, Arizona, have saved emergency departments an estimated $37,000,000 in 2016 and saved the equivalent of 37 police officer full-time equivalent salaries.(b)Sense of CongressIt is the sense of Congress that—(1)for patients with mental health issues, coordination of physical and mental health services and cooperation with law enforcement are essential to ensure timely, appropriate care; and(2)crisis care networks established at State and local levels have saved resources and shown improved outcomes for patients in crisis.3.Evidence-based crisis care programs(a)In generalSection 1912(b)(1) of the Public Health Service Act (42 U.S.C. 300x–1(b)(1))—(1)in subparagraph (A)—(A)by redesignating clauses (vi) and (vii) as clauses (vii) and (viii), respectively; and(B)by inserting after clause (v), the following: (vi)include a description of how the State supports evidenced-based programs that address the crisis care needs of individuals with serious mental disorders, and children with serious mental and emotional disturbances, that include at least one of the core components specified in subparagraph (F);; and(2)by adding at the end the following: (F)Core components for crisis care servicesThe core components of a program referred to in subparagraph (A)(vi) include the following:(i)Crisis call centers.(ii)24/7 mobile crisis services.(iii)Crisis stabilization programs offering acute care or sub-acute care in a hospital or appropriately licensed facility, with referrals to inpatient or outpatient care, as determined by the Assistant Secretary for Mental Health and Substance Use..(b)Set-Aside for evidence-Based crisis care servicesSection 1920 of the Public Health Service Act (42 U.S.C. 300x–9) is amended by adding at the end the following:(d)Crisis care(1)In generalExcept as provided in paragraph (3), a State shall expend at least 5 percent of the allotment of the State pursuant to a funding agreement under section 1911 for each fiscal year to support programs described in section 1912(b)(1)(A)(vi). (2)State flexibilityIn lieu of expending 5 percent of the State’s allotment for a fiscal year as required by paragraph (1), a State may elect to expend not less than 10 percent of such amount by the end of two consecutive fiscal years.(3)Funding contingencyParagraph (1) shall not apply with respect to a fiscal year unless the amount made available to carry out this section for that fiscal year exceeds the amount appropriated to carry out this section for fiscal year 2020 by at least $35,000,000..